Exhibit 10.23
10.23 Agreement for Sale of Corn between Shandong Taishan Beer Co., Ltd. and
Shandong Xiangrui Pharmacy Co., Ltd.
Party A: Shandong Taishan Beer Co., Ltd.
Party B: Shandong Xiangrui Pharmacy Co., Ltd.

•  
General Information

  •  
Pursuant to the contract entered on August 23, 2010, Party A will buy corn
starch of 320 tons from Party B.

•  
Fees of the Commodity and Payment Arrangement

  •  
The total fees will be RMB 931,200.
    •  
Party A shall pay after the goods are delivered.

•  
Delivery Date

  •  
Not later than June 5, 2010

•  
Breach of Agreement

  •  
If Party B fails to deliver the goods pursuant to the agreement, Party A shall
be entitled to rescind the agreement and Party B shall pay 20% of value of the
goods as liquidated damages. If Party B fails to deliver the goods on schedule
but gets the permission from Party A, Party B shall pay 3% of the value of the
non-delivered goods as liquidated damages per day.
    •  
Party B shall indemnify Party A in addition to the abovementioned
indemnification if Party B fails to deliver the goods pursuant to the quality
requirement.
    •  
If the goods fail to meet the inspection requirement, Party A shall inform Party
B in writing to retrieve the goods within 3 days after the written notice. If
Party B fails to retrieve the goods on schedule, Party B shall pay 10% of the
value of the unqualified goods per month. Party A shall be entitled to dispose
the unqualified goods if Party B fails to retrieve the said goods within
3 months.

•  
Headlines of the articles omitted

  •  
Validity, Modification and Termination of Contract
    •  
Dispute Settlement
    •  
Miscellaneous

 

 